— Motion by the respondent Adrienne Nash, in which the respondent New York State Division of Human Rights joins, to amend a decision and judgment of this court dated March 30, 1992 [181 AD2d 891], which confirmed a determination of the respondent Commissioner of the New York State Division of Human Rights dated October 21, 1988, by adding a provision thereto granting the respondents’ cross motions to enforce the determination dated October 21, 1988, and to direct the New York City Transit Authority to comply with that determination.
Upon the papers filed in support of the motion and the papers filed in opposition thereto, it is
Ordered that the motion is granted; and it is further,
Ordered that the decision and judgment of this court in the above-entitled case dated March 30, 1992, is amended by adding to the decretal paragraph thereof, after the words "and the proceeding is dismissed” the words ", the cross motions of *890the respondents for enforcement of the determination is granted, and the petitioner is directed to comply with the determination dated October 21, 1988”. Mangano, P. J., Lawrence, O’Brien and Ritter, JJ., concur.